COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-398-CV
  
  
JOSEF 
STRANSKY                                                                 APPELLANT
  
V.
  
CITIBANK 
SOUTH DAKOTA, N.A.                                               APPELLEE
  
  
------------
 
FROM 
THE COUNTY COURT AT LAW OF WISE COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        On 
December 22, 2004 we notified appellant, in accordance with Tex. R. App. P. 42.3, that this court 
may not have jurisdiction over this appeal because it appeared the notice of 
appeal was not timely filed.  We stated that the appeal would be dismissed 
for want of jurisdiction unless appellant or any party desiring to continue the 
appeal filed with the court on or before January 21, 2005 a response showing a 
reasonable explanation for the late filing of the notice of appeal.  See
Tex. R. App. P. 10.5(b), 26.3(b), 
42.3(a).  We have not received a satisfactory response.
        The 
trial court’s judgment was signed on October 21, 2004.  Appellant’s 
notice of appeal was due on November 22, 2004.  Appellant filed a notice of 
appeal on December 8, 2004.  Appellant has not offered any explanation for 
the late filing.
        Therefore, 
it is the opinion of the court that this appeal should be dismissed for want of 
jurisdiction. See Tex. R. App. P. 
42.3(a), 43.2(f).  Accordingly, we dismiss the appeal.
  
 
                                                                  PER 
CURIAM
  
 
PANEL 
D:   GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED: 
March 24, 2005

 
NOTES
1.  
See Tex. R. App. P. 47.4.